Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 1 of 34




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-00154-CMA-KLM

   HUNTER MELNICK,

         Plaintiff,

   v.

   RICK RAEMISCH,
   KAYLA JOHNSTON,
   DEAN GONZALES,
   SUSAN WHITE,
   JEFF GEIST,
   CHAMOIS FANELLIS-ARMENTROUT,
   JOE WHITE,
   JOE THISTLEWOOD,
   NICOLE JIMENEZ,
   OMER GARCIA,
   SARA PHELPS,
   BRANDON MATHEWS,
   JANE DOE, unknown primary therapist,
   SHEILA,
   BRYCE GILMORE,
   TAMMIS JAHN,
   STATE OF COLORADO,
   KARLENE KELSCH,
   WATERS, and
   AURORA MENTAL HEALTH CENTRE,

        Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

         This matter is before the Court on three dismissal motions:

         (1) Doc. # 63 (“the Parole Motion@), filed by Defendants Susan White, Chamois
             Fanellis-Armentrout, Joe Thistlewood, Kayla (Johnston) Lancy, Joe White,
             and Nichole Jimenez (collectively Athe Parole Defendants@);


                                             1
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 2 of 34




         (2) Doc. # 122 (“the Mathews Motion@), filed by Brandon Mathews;

         (3) Doc. # 125 (“the AMH Motion”), filed by Aurora Mental Health Centre (“AMH”).

   For the following reasons, the Parole Motion and the Mathews Motion are granted in

   part and denied in part; the AMH Motion is denied as moot.

                                         I. Background

         This is a 42 U.S.C. ' 1983 case attacking the constitutionality of parole

   conditions. Plaintiff, Hunter Melnick, was convicted of sexual assault in Douglas County,

   Colorado. (See Doc. # 63-1).1 He was sentenced to a term of imprisonment followed by

   a mandatory period of parole. (Doc. # 63-1). Upon being released on parole in 2017, he

   was placed under intensive supervision pursuant to the Colorado Sex Offender Lifetime

   Supervision Act (“SOLSA”), C.R.S. ' 18-1.3-1005. Melnick ultimately violated his parole

   and taken back into the custody of the Colorado Department of Corrections (“CDOC”),

   where he currently remains.2

         Melnick now claims that SOLSA is unconstitutional. (Doc. # 18 (“Complaint”), p.

   6). He is suing various individuals and entities who were involved administering his

   parole, including numerous state employees (“the Parole defendants”), the Aurora

   Mental Health Center (“AMH”),3 and others, alleging that they violated his constitutional


   1
    The Court can take judicial notice of this document without converting the Rule 12(b)(6)
   motions into summary judgment motions. See Tal v. Hogan, 453 F.3d 1244, 1264 n. 24 (10th
   Cir. 2006).
   2
    See CDOC Offender Search Results for Offender Hunter Melnick, #148112,
   http://www.doc.state.co.us/oss/.
   3
    AMH is apparently where Melnick received sex-offender treatment and behavioral therapy
   while he was on parole.

                                                2
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 3 of 34




   rights by enforcing SOLSA and otherwise limiting his freedom while he was on parole.

   (Doc. # 18). This is just one of many lawsuits Melnick has filed challenging various

   aspects of his conviction, sentence, and conditions of confinement. See Melnick v.

   Lawrence et al., Civil Action No. 19-cv-01550-CMA-KLM; Melnick v. Gamblin et al., Civil

   Action No. 20-cv-02284-CMA-KLM; Melnick v. Polis, Civil Action No. 21-cv-00908-CMA;

   Melnick v. Camper, Civil Action No. 18-cv-02885-CMA-KLM.

          Defendants4 now seek dismissal of Melnick’s Complaint. They argue that (1)

   Melnick’s claims are barred by the rule announced in Heck v. Humphrey, 512 U.S. 477

   (1994); (2) 42 U.S.C. § 1983 is not the proper avenue for challenging parole conditions;

   (3) Defendants are entitled to immunity from suit; and (4) Melnick’s Complaint fails to

   state a claim upon which relief can be granted.

                                      II. Standard of Review

          A motion to dismiss tests Athe sufficiency of the allegations within the four corners

   of the complaint after taking those allegations as true.@ Mobley v. McCormick, 40 F.3d

   337, 340 (10th Cir. 1994). To survive a dismissal motion, A[t]he complaint must plead

   sufficient facts, taken as true, to provide >plausible grounds= that discovery will reveal

   evidence to support plaintiff=s allegations.@ Shero v. City of Grove, Okla., 510 F.3d 1196,

   1200 (10th Cir. 2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

   A[P]lausibility refers to the scope of the allegations in a complaint: if they are so general

   that they encompass a wide swath of conduct, much of it innocent, then the plaintiff[ ]


   4
     Because there are three separate dismissal motions before the Court, the Court will defer to all
   arguments in favor of dismissal as “Defendants’ arguments” for the sake of simplicity, unless the
   identity of the defendant making the argument is relevant to the Court’s determination of the
   issue.
                                                   3
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 4 of 34




   [has] not nudged [his] claims across the line from conceivable to plausible.@ Khalik v.

   United Air Lines, 671 F.3d 1188, 1190 (10th Cir. 2012) (internal quotations and citations

   omitted).

                                              III. Analysis

          As best the Court can tell,5 Melnick is asserting twelve causes of action against

   twenty different defendants. Melnick=s remaining6 claims assert that Defendants:

       1) violated Plaintiff=s First Amendment right to access the courts by Abanning
          computer access to courts and court related legal research@ (Claim 1);

       2) violated Plaintiff=s First Amendment right to freedom of speech and assembly by
          forbidding him Afrom going to a library, parks, malls, capitol building, or going to
          other public places@ (Claim 2);

       3) violated Plaintiff=s First Amendment right to practice his Jewish religion (Claim 4);

       4) violated Plaintiff=s First Amendment right to association by prohibiting him from
          having contact with certain family members (Claim 5);

       5) violated Plaintiff’s due process rights when limiting Plaintiff=s treatment options
          while on parole (Claim 6);

       6) violated the non-delegable duty doctrine by contracting with third-party treatment
          providers who enforce unconstitutional rules (Claim 7);

       7) conspired against Plaintiff to violate his parole and revoke it (Claim 9);


   5
      Plaintiff’s pro-se complaint is lengthy, dense, and somewhat difficult to understand. It is also
   not entirely clear which claims are asserted against which defendants. Because Plaintiff is
   proceeding pro se, the Court will construe his pleadings liberally. Haines v. Kerner, 404 U.S.
   519, 520-521 (1972). However, the Court will not serve as Plaintiff’s advocate, and it will not
   Asupply additional factual allegations to round out [the] plaintiff=s complaint or construct a legal
   theory on [his] behalf.@ Whitney v. New Mexico, 113 F.3d 1170, 1175 (10th Cir. 1997). A pro se
   litigant must follow the same procedural rules that govern other litigants. Nielsen v. Price, 17
   F.3d 1276, 1277 (10th Cir. 1994).
   6
    Claims 3, 8, part of Claim 10, and Claim 12 were dismissed on the initial review. (Docs. ## 24,
   26).

                                                     4
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 5 of 34




        8) prohibited Plaintiff from accessing the internet in violation of the Fourteenth
            Amendment (the remaining portion of Claim 10 that was not previously
            dismissed)

        9) violated Plaintiff=s rights to procedural and substantive due process regarding the
            termination of sex offender treatment based on his development of an escort
            service website (Claim 11).

   Melnick also alleges:

        10) 2017 Colo. HB 1326 violates the ex post facto clause because it increased the
           potential penalty of Plaintiff=s parole violation from a maximum of 90 days to the
           remainder of his life (Claim 13);

        11) 2017 Colo. HB 1326 violates the equal protection clause because Plaintiff was
           not treated the same as “similarly situated individuals who have non-violent
           status with low-medium risk” and Plaintiff is not sentenced to a crime of violence
           (Claim 14); and

        12) Colo. Rev. Stat. ' 18.1.3-1005 is unconstitutional facially and/or as applied to
           Plaintiff (Claim 15).

   As relief, Melnick requests compensatory and punitive damages. (Doc. # 18, p. 23).

   Melnick also seeks declaratory and injunctive relief, including a declaration that C.R.S. '

   18-1.3-1005 and 2017 Colo. HB 1326 are unconstitutional as applied to him; that he be

   subject to Astandard parole restrictions@ only; and that any future restrictions or

   revocation proceedings be limited. (Doc. # 18, pp. 22-23).

   A.      Arguments Relevant to Dismissal of All Claims

           The Court will first address dismissal arguments that apply to some or all of

   Melnick’s claims, before addressing the arguments that attack the merits of each

   individual claim.




                                                  5
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 6 of 34




          1.      Whether Plaintiff=s Claims are Barred Under Heck v. Humphrey

          Defendants first argue that Melnick’s claims are barred by Heck v. Humphrey,

   512 U.S. 477 (1994). In Heck, the Supreme Court held that a prisoner cannot challenge

   the validity of a criminal conviction or sentence through a Section 1983 action. 512 U.S.

   at 487. Rather, such challenges must be brought in the form of a direct appeal or a

   petition for habeas corpus. Id. at 486. The Heck Court reasoned that Section 1983 is a

   civil tort statute, not a collateral attack statute. Id. at 486. It is intended to allow prisoners

   to bring civil suits for civil remedies, not to provide another opportunity to challenge the

   validity of a conviction or sentence. Id. at 486. Therefore, a Section 1983 claim that

   challenges the validity of a conviction or sentence is subject to dismissal. See id. The

   Heck rule also bars Section 1983 actions that “call into question the fact or duration of

   parole or probation.” Crow v. Penry, 102 F.3d 1086, 1087 (10th Cir. 1996).

          Defendants contend that Melnick’s lawsuit is barred by Heck because it

   challenges the validity of his parole. Therefore, they argue, this Claim should have been

   brought as a habeas proceeding, not as a Section 1983 action. Melnick counters that he

   is not challenging the validity of his parole, but rather challenging parole conditions and

   procedures. (Doc. # 137, p. 1).7 Therefore, he argues, Heck does not apply, and his

   claims can proceed as filed. With respect to Claims 11 and 13, the Court agrees with

   Defendants; with respect to the remaining claims, the Court agrees with Melnick.




   7
     Melnick also argues that this issue was already decided by Judge Babcock in his Order (Doc.
   # 23) allowing the case to proceed. This argument is incorrect. Judge Babcock determined only
   that “[a]t this early stage of the litigation under initial review, it is not clear that Heck would bar
   the claims.” (Doc. # 23, p. 3). This conclusion is not dispositive of the issue at hand.
                                                      6
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 7 of 34




          “[I]t is a matter of some dispute whether challenges to parole conditions may be

   brought under 42 U.S.C. § 1983, or instead must be litigated through the habeas route.”

   Bertrand v. Kopcow, 199 F. Supp. 3d 1278, 1284 (D. Colo. 2016). The basic analytical

   problem is that, in the parole context, it is difficult to distinguish the conditions of

   confinement (normally challenged through § 1983) from the lawfulness of the

   confinement (normally challenged through a habeas petition):

                 For prisoners [as opposed to parolees], the difference
                 between a civil rights action and a collateral attack is easy to
                 describe. Challenges to conditions of confinement (such as
                 pollution in the prison or deliberate indifference to serious
                 medical needs) fall under § 1983. Attacks on the fact or
                 duration of the confinement come under § 2254. For
                 parolees, the question is more metaphysical, because the
                 “conditions” of parole are the confinement. Requirements
                 that parolees stay in touch with their parole officer, hold
                 down a job, steer clear of criminals, or ... obtain permission
                 for any proposed travel outside the jurisdiction, are what
                 distinguish parole from freedom.

   Williams v. Wisconsin, 336 F.3d 576, 579 (7th Cir.2003) (emphasis in original; citations

   omitted).

          Courts are split over whether challenge to parole conditions is, in effect, a

   challenge to the legality of the sentence itself. Compare Williams, 336 F.3d at 579, with

   Thornton v. Brown, 757 F.3d 834 (9th Cir.2013). The Tenth Circuit has not yet taken a

   position on this debate. See Banks v. United States, 431 Fed.Appx. 755, 757 (10th

   Cir.2011) (stating, in the context of Bivens – the federal-officer equivalent to § 1983 –

   that it is “an open question in this circuit whether a challenge to parole conditions is

   more like a challenge to the fact or duration of one’s confinement (and so cognizable in

   habeas) or more like a challenge to one's conditions of confinement (and so cognizable

                                                   7
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 8 of 34




   only in a Bivens action)”). However, the Colorado Court of Appeals has determined that

   “[a]lthough the DOC classification may have parole-related effects, classification or

   registration as a sex offender, . . . is not an element of a defendant's sentence.” People

   v. McMurrey, 39 P.3d 1221, 1225 (Colo. App. 2001) (citations omitted).

          Mindful of both the above authority and the liberal pleading standards for pro-se

   plaintiffs, the Court finds that, with the exception of Claims 11 and 13, Melnick’s

   Complaint does not challenge the validity of Melnick’s sentence, and therefore does not

   violate Heck. Claims 1, 2, 4, 5, 9, and 10 allege that Defendants have violated Melnick’s

   constitutional rights by, among other things, limiting his freedom of speech, limiting his

   access to the courts, limiting his freedom of association, and inflicting cruel and unusual

   punishment. (Doc. # 18). Claim 6 asserts a due process violation in connection with

   treatment options Plaintiff was given (Doc. # 18, pp. 9-10); Claim 9 seeks damages and

   other relief for an alleged conspiracy under § 1983 (Doc. # 18, p. 13); and Claim 15

   challenges the constitutionality of the statute governing the parole-intensive supervision

   program, C.R.S. § 18-1.3-1005. (Doc. # 18, pp. 24-25). Although many of these claims

   challenge conditions of parole that are mandated by SOLSA, they do not clearly

   challenge the validity of the parole itself, and if successful, they would not necessarily

   invalidate either the fact or duration of his parole sentence. Therefore, the Court finds

   that these claims do not violate Heck, and they are not subject to dismissal on that

   basis. See Conkleton, 603 F. App’x at 716 (finding that a sex offender’s retaliation claim

   was not barred by Heck because it was based not on the denial of parole itself, but

   rather on the officials' allegedly retaliatory actions); Fritz, 223 F. Supp. 2d at 1203


                                                 8
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 9 of 34




   (finding that Heck did not bar constitutional challenges to the sex offender law because,

   for example, “[n]othing about Plaintiff's equal protection claim necessarily implies

   underlying invalidity of his conviction or sentence. . . . A ruling in Plaintiff's favor would

   necessarily prevent application of the amended sex-offender registration act to him. . . .

   It would also affect a condition of his probation. . . . This does not, however, implicate

   the term of Plaintiff's probation. . . .Nor does it imply Plaintiff's conviction or sentence is

   unsound”); Brack v. Ortiz, No. 05-cv-02658-WYD-CBS, 2007 WL 867992, at *10 (D.

   Colo. Mar. 20, 2007) (finding Plaintiff's claim that, upon parole, he had been

   unconstitutionally classified as a sex offender in the community by the Colorado State

   Parole Board without due process and in violation of his equal protection right did not

   implicate Heck because it was a “collateral attack” on his conviction”); cf. Todd v. United

   States Fed. Corp., 780 F. App’x 642, 645 (10th Cir. 2019) (finding that claim that

   plaintiff’s family had been harassed because he was listed on Colorado's sex offender

   registry was barred by Heck because the plaintiff “specifically argue[d] that he was

   ‘falsely accused’ of the crime or crimes that resulted in his registration requirement. . . .

   Thus, any claim based on alleged vigilantism is precisely the kind of claim that is barred

   under Heck”).

          Claims 11 and 13, however, do implicate Heck. These claims challenge the

   revocation of Melnick’s parole: Claim 11 alleges that Melnick’s due process rights were

   violated when he was terminated from sex-offender treatment, which led to parole

   revocation; and Claim 13 alleges that the statute under which his parole was revoked

   was unconstitutional. (Doc. # 18, pp. 15-19). Both of these claims, if successful, would


                                                  9
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 10 of 34




    invalidate the state parole board’s decision to revoke Melnick’s parole. A claim that

    would necessarily invalidate the state parole board's decision to revoke parole is barred

    by Heck. See Conkleton v. Zavaras, 603 F. Appx 713, 716 (10th Cir. 2015); Jones v.

    Lane, No. 06-cv-116-EWN-MEH, 2006 WL 4451913, at *5 (D. Colo. Oct. 4, 2006). See

    cf. Hudson v. Mason, 445 F. App’x 139, 140-41 (10th Cir .2011) (finding that even when

    registered sex offender was “not complaining about his parole revocation, per se, but

    sought redress (in the form of damages) for the liberty he claims to have lost due to his

    arrest and the revocation of his parole,” the claim was barred by Heck).8 Therefore,

    Claims 11 and 13 are subject to dismissal without prejudice. See Graham v. Waters,

    805 F. App’x 572, 579 (10th Cir. 2020) (“a dismissal under Heck is without prejudice.”).

           2.      Claims for Declaratory and Injunctive Relief

           Defendants next contend that Melnick’s claims for injunctive and declaratory

    relief are moot. (Doc. # 122, pp. 8-9). Specifically, Defendants argue that because

    Melnick’s parole has already been revoked, he is no longer subject to the parole

    conditions he is challenging. (Doc. # 122, p. 8). Therefore, Defendants argue, Melnick’s

    claims for injunctive and declaratory relief are moot and must be dismissed. (Doc. #

    122, pp. 8-9). The Court agrees.

           “Article III limits a federal court’s jurisdiction to ‘cases and controversies.’”

    Chihuahuan Grasslands All. v. Kempthorne, 545 F.3d 884, 891 (10th Cir. 2008). “It is a

    basic principle of Article III that a justiciable case or controversy must remain extant at


    8
      Claim 14 also challenges 2017 Colo. HB 1226 through the assertion of an equal protection
    claim, but the Court finds it is not barred by Heck. Plaintiff avers that he is not challenging his
    parole violation “since it has already been fully served,” but asserts that he “wants to be similarly
    treated in the future to other individuals.” (Doc. #18, p. 19).
                                                     10
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 11 of 34




    all stages of review, not merely at the time the complaint is filed.” Deberry v. Davis, 460

    F. App’x 796, 799 (10th Cir. 2012) (internal quotations and citation omitted). A claim

    may become moot at any point in the controversy and deprive the Court of authority to

    decide questions which had previously been at issue. Lewis v. Cont’l Bank Corp., 494

    U.S. 472, 477-78 (1990). “[I]t is therefore not enough that the dispute was alive when

    the suit was filed; the parties must continue to have a personal stake in the outcome.”

    McLendon v. City of Albuquerque, 100 F.3d 863, 867 (10th Cir. 1996). “Article III's

    requirement that federal courts adjudicate only cases and controversies necessitates

    that courts decline to exercise jurisdiction where the award of any requested relief would

    be moot—i.e. where the controversy is no longer live and ongoing.” Green v. Branson,

    108 F.3d 1296, 1299 (10th Cir. 1997) (citation omitted).

           Melnick was on parole when he filed his Third Amended Complaint (Doc. # 18)

    challenging the constitutionality of various parole conditions. However, Melnick’s parole

    has since been revoked, and as a result, he is no longer subject to those parole

    conditions. Accordingly, his claims for injunctive and declaratory relief are moot. See

    Edmond v. Raemisch, 593 F. App’x 761, 765 (10th Cir. 2014) (affirming district court’s

    finding that claim for declaratory and injunctive relief regarding parole conditions was

    moot because the “parole agreement was no longer in effect” once the plaintiff was

    incarcerated).

           Melnick argues, however, that this case fit the mootness exception for disputes

    “capable of repetition yet evading review.” (Doc. # 75, p. 3; Doc. # 94, p. 3). This

    argument fails. Melnick provides no authority supporting this argument in the context of


                                                11
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 12 of 34




    this case, and a similar argument was rejected by the Tenth Circuit in Edmond. 593 F.

    App’x at 765. The “capable of repetition” exception “applies where (1) the challenged

    action is in its duration too short to be fully litigated prior to its cessation or expiration,

    and (2) there is a reasonable expectation that the same complaining party will be

    subjected to the same action again.” City of Herriman v. Bell, 590 F.3d 1176, 1181 (10th

    Cir.2010). Neither of these circumstances are present here. As the Tenth Circuit

    acknowledged in Edmond, 593 F. App’x at 765, even if a prisoner’s “past parole periods

    have been short and the same conditions keep being imposed on him each time he is

    re-released . . . that does not mean that the conditions will evade review, as [the

    prisoner] is free to initiate a new lawsuit challenging the current conditions of parole.”

    Edmond, 593 F. App’x at 765. The same reasoning applies in this case. Therefore, the

    Court finds that Plaintiff’s claims do not meet the “capable of repetition, yet evading

    review” exception to mootness, and his claims are subject to dismissal without

    prejudice.9 Brereton v. Bountiful City Corp., 434 F.3d 1213, 1215 (10th Cir. 2015) (a

    dismissal for lack of jurisdiction must be without prejudice).

           Plaintiff’s claims for monetary damages, however, are not moot. See Green, 108

    F.3d at 1300 (claims for injunctive and declaratory relief as to prison officials were

    mooted by transfer of inmate since they would have no effect on the defendants’

    behavior towards the plaintiff, but that the claims for damages remained “viable because

    a judgment for damages in his factor would alter the defendant’s behavior by forcing


    9
     Moreover, there is no right to discretionary parole, so Melnick is merely speculating when he
    argues that he will likely be re-paroled in the future and and subject to the same parole conditions
    he challenges in this case. Greenholtz v. Inmates of Nebraska Penal and Correctional Complex,
    442 U.S. 1, 7 1979); Mahn v. Gunter, 978 F.2d 599, 602 (10th Cir. 1992).
                                                    12
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 13 of 34




    them to pay an amount of money they otherwise would not have paid.”). The Court will

    address those claims below.

           3.     Official Capacity Claims

           Defendants next argue that Melnick’s “official capacity” claims – claims asserted

    against the individual defendants in their official, rather than personal, capacities – are

    subject to dismissal. The Court agrees.

           “[S]uits against state officials in their official capacity . . . should be treated as

    suits against the State.” Hafer v. Melo, 502 U.S. 21, 25 (1991). Such suits are

    equivalent to suits against a public entity and are barred by the Eleventh Amendment.

    Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). The Tenth Circuit has

    therefore held that “§ 1983 plaintiffs may sue individual-capacity defendants only for

    money damages and official-capacity defendants only for injunctive relief.” Brown v.

    Montoya, 662 F.3d 1152, 1161 n.5 (10th Cir. 2011) (citing Hafer, 502 U.S. at 27, 30).

    Accordingly, to the extent Plaintiff has sued any state official, in his or her official

    capacity, for monetary damages, the claims are barred by the Eleventh Amendment.10

           4.     Absolute Immunity as to Defendant Mathews

           Finally, Defendant Mathews argues that, as a member of the Colorado Parole

    Board, he is entitled to absolute immunity on the claims for damages asserted against

    him. Id. at 7. The Court agrees.




     These state officials include Raemisch, the Parole Defendants, and Mathews. The Court does
    10

    not have adequate information at this stage to conclude that any of the other Defendants are
    employed by the state.
                                                   13
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 14 of 34




           Members of a parole board have absolute immunity ‘from damages liability for

    actions taken in the performance of the [b]oard’s official duties regarding the granting or

    denying of parole.’” Russ v. Uppah, 972 F.2d 300, 303 (10th Cir.1992) (citation omitted);

    see also Graham v. Waters, 805 F. App’x 572, 578 (10th Cir. 2020).

           Here, Plaintiff acknowledged in both his initial and amended complaints (Docs.

    ## 1, 7) that Mathews is a member of the Colorado parole board. Moreover, Mathews is

    sued in Claim 14 for revoking Plaintiff’s parole under 2017 Colo. HB 1326 (Doc. # 18, p.

    19). The Court finds no claims in the Complaint that implicate Mathews in any manner

    other than as a parole board member. The Court takes judicial notice that Mathews is a

    Colorado Parole Board member as this is a matter of public record.

    https://paroleboard.colorado.gov/meet-board-members (last visited September 8, 2021).

    See Tal, 453 F.3d at 1264 n.24; see also Hyland-Riggs v. Michaud, No. 10-cv-00714-

    MSK-BNB, 2011 WL 572357, at *2 (D. Colo. Feb. 15, 2011) (taking judicial notice of

    defendant’s status as member of Colorado Parole Board based on plaintiff’s

    identification of defendant as such in caption, certificate of service, and allegations).

    Therefore, the Court finds that Mathews is entitled to absolute immunity from the

    remaining claims seeking monetary damages. Russ, 972 F.2d at 303.

           6.     Conclusions

           For the foregoing reasons, Claims 11 and 13 are dismissed without prejudice

    under Heck; Melnick’s claims for declaratory and injunctive relief are dismissed without

    prejudice because they are moot; Melnick’s official-capacity claims against the




                                                 14
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 15 of 34




    Raemisch, the Parole Defendants, and Mathews are dismissed with prejudice; and

    Defendant Mathews is dismissed from the case.

           The Court will now address Defendants’ arguments for dismissal of the remaining

    claims under F.R.C.P. 12(b)(6).

    B.     Whether Plaintiff=s Remaining Claims are Subject to Dismissal

           Defendants next argue that Melnick’s Complaint fails to state a claim upon which

    relief can be granted, and that it is therefore subject to dismissal under F.R.C.P.

    12(b)(6).

           1.     Legal Standard

           To survive a Rule 12(b)(6) motion, A[t]he complaint must plead sufficient facts,

    taken as true, to provide >plausible grounds= that discovery will reveal evidence to

    support plaintiff=s allegations.@ Shero v. City of Grove, Okla., 510 F.3d 1196, 1200 (10th

    Cir. 2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A[P]lausibility

    refers to the scope of the allegations in a complaint: if they are so general that they

    encompass a wide swath of conduct, much of it innocent, then the plaintiff[ ] [has] not

    nudged [his] claims across the line from conceivable to plausible.@ Khalik v. United Air

    Lines, 671 F.3d 1188, 1190 (10th Cir. 2012) (internal quotations and citations omitted).

    AA claim has facial plausibility when the plaintiff pleads factual content that allows the

    court to draw the reasonable inference that the defendant is liable for the misconduct

    alleged.@ Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). AA pleading that offers >labels and

    conclusions= or a formulaic recitation of the elements of a cause of action will not do.

    Nor does the complaint suffice if it tenders >naked assertion[s]= devoid of >further factual


                                                 15
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 16 of 34




    enhancement.=@ Id. (citation omitted). That said, A[s]pecific facts are not necessary; the

    statement need only give the defendant fair notice of what the . . . claim is and the

    grounds upon which it rests.@ Khalik, 671 F.3d at 1192 (citation and internal quotation

    marks omitted). AWhile the 12(b)(6) standard does not require that Plaintiff establish a

    prima facie case in [his] complaint, the elements of each alleged cause of action help to

    determine whether Plaintiff has set forth a plausible claim.@ Id.

           2.      Analysis

                   a.      Claim 1

           Defendants first argue that Claim 1 in Melnick’s Complaint is subject to dismissal

    for failure to state a claim. Claim 1 alleges that Defendants violated Melnick’s First

    Amendment rights by limiting his access to the courts. Specifically, Melnick alleges that

    Defendants limited the places he could “physically go including courts, attorneys,

    libraries” and prevented him from using a computer for legal research. (Doc. # 18, p. 7).

    Defendants argue that Melnick has failed to allege any injury in connection with these

    alleged restrictions.11 The Court agrees with Defendants.

           To succeed on a First Amendment claim for denial of court access, it is not

    enough for a plaintiff to establish that he was denied access to the library or to legal

    materials; “rather, he must establish that such inadequacies . . . caused him actual

    harm.” Lewis, 518 U.S. at 351. Thus, a plaintiff needs to plausibly allege that the

    restrictions imposed by the defendants actually “hindered his efforts to pursue a claim.”

    Id. (noting, for example, that a plaintiff could allege that “he was so stymied” by the


    11
      The assertion in Claim 1 that Plaintiff is challenging the constitutionality of C.R.S. §18-1.3-1005
    as applied to him, id. at 6, is addressed in connection with Claim 15, infra.
                                                    16
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 17 of 34




    restrictions imposed that he was unable to even file a complaint). Melnick has not met

    this burden.

           Melnick’s Complaint does not contain any clear explanation as to how

    Defendants’ actions hindered his efforts to pursue a claim. Indeed, to the contrary:

    Melnick’s Complaint demonstrates that was able to conduct legal research, access

    relevant cases and other authorities, and file a lawsuit (in fact, many lawsuits) while

    under the restrictions he now challenges. While Melnick may have found these

    restrictions to be inconvenient, his Complaint demonstrates that such inconvenience did

    not rise to a level of an unconstitutional denial of access to the courts. See Mayes v.

    Province, 353 F. App’x 100, 105 (10th Cir. 2009) (holding inmate’s numerous filings

    established that he was not being deprived of access to the courts). Therefore, Claim 1

    fails on its face and must be dismissed without prejudice. Gee v. Pacheco, 627 F.3d

    1178, 1186 (10th Cir. 2010) (“ordinarily the dismissal of a pro se claim under Rule

    12(b)(6) should be without prejudice, and a careful judge will explain the pleading's

    deficiencies so that a prisoner with a meritorious claim can then submit an adequate

    complaint.”) (citations omitted).

                   b.    Claims 2 and 10

           Defendants next challenge Claim 2 and the remaining portion of Claim 10 that

    has not already been dismissed. These claims allege that Defendants violated Plaintiff’s

    right to freedom of speech and assembly by prohibiting Melnick from “contacting media”

    and the government[,]” using a computer, and “go[ing] to parks or places where people

    gather to exchange ideas, or to go online and exchange ideas and find out about


                                                17
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 18 of 34




    anything happening in the world.” (Doc. # 18, pp. 7, 13-15). Defendants argue that

    these claims fail because “the complaint does not establish that Melnick was actually

    harmed by [Defendants’] purported misconduct or that he requested but was denied

    permission to engage in certain free speech . . . activities.” (Doc. # 63, p. 12). The Court

    disagrees.

            “A fundamental principle of the First Amendment is that all persons have access

    to places where they can speak and listen[.]” Packingham v. North Carolina, 137 S. Ct.

    1730, 1735 (2017). The internet is one such “place.” Id. at 1738. For parolees, that

    access is not always unfettered. “Parolees do not enjoy the absolute liberty to which

    every citizen is entitled, but only . . . conditional liberty properly dependent on

    observance of special parole restrictions. . . . These restrictions are designed to ensure

    rehabilitation and protect the public.” United States v. Lewis, 71 F.3d 358, 361 (1995)

    (quotations and citations omitted). The Tenth Circuit, like other courts, has recognized

    that parole conditions may infringe on otherwise constitutionally protected liberties if the

    restrictions are reasonably related to the purposes of parole. See United States v.

    Turner, 44 F.3d 900, 903 (10th Cir. 1995); United States v. Payne,181 F.3d 781 (6th

    Cir. 1999).

           Taking Plaintiff’s allegations as true – as the Court must at this stage – the Court

    finds that Claims 2 and 10 plausibly allege a constitutional violation. Melnick’s

    Complaint, liberally construed, alleges a total or near-total ban on his ability to access

    the internet for any purpose. While the Parole Board certainly has an interest in

    imposing restrictions, even severe restrictions, on Plaintiff’s activities to protect the


                                                  18
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 19 of 34




    public and children given that he is a sex offender, see C.R.S. §18-1.3-1005(2), the

    broad restrictions Melnick alleges, if true, could violate the First Amendment as

    elucidated in Packingham. Therefore, Plaintiff has plausibly alleged a First Amendment

    violation in Claims 2 and 10, and those claims survive dismissal.

           Defendants argue, however, that Packingham is distinguishable because

    Melnick’s parole conditions are a part of his sentence, and they are therefore valid

    restrictions on his constitutional rights. Id. at 15. The Court rejects this argument. As

    discussed above, the Colorado Court of Appeals has determined that “[a]lthough the

    DOC classification may have parole-related effects, classification or registration as a

    sex offender, . . . is not an element of a defendant's sentence.” Id. at 2 (citing McMurrey,

    39 P.3d at 1225). Further, the case Defendants cite in support of this argument, United

    States v. Perrin, 926 F.3d 1044 (8th Cir. 2019), is distinguishable. In Perrin, the

    condition at issue was not “‘a complete ban on the internet because it permitted the

    defendant ‘to access the internet as long as he obtain[ed] permission from the probation

    office.’” Id. at 1050 (citation omitted). Here, by contrast, Melnick claims that he was

    totally barred from accessing the internet for any purpose, because he was told not to

    bother asking to access the internet or visit parks: “don’t bother those places won’t ever

    get approved.” (Doc. # 18, p. 8). Thus, Melnick has plausibly alleged a constitutional

    violation, and these claims survive dismissal.

           The Court does find, however, that Claims 2 and 10 must be dismissed as to

    some of the Defendants because Melnick has not shown their personal participation in

    any constitutional violation. As best the Court can tell from Melnick’s allegations, Claim


                                                 19
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 20 of 34




    2 implicates Defendants Gilmore, Doe, Sheila, Jahn, and Johnston; and Claim 10 is

    asserted against Defendants Susan White, Johnston, and Garcia. (Doc. # 18, pp. 13-15;

    Doc. # 75, p. 6). The Court finds no affirmative link between the constitutional violations

    complained of and the other named Defendants. Stidham v. Peace Officer Standards

    and Training, 265 F.3d 1144, 1156.(10th Cir. 2001) (requiring such an affirmative link);

    see also Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008) (holding that

    when the plaintiff sues a number of defendants collectively, the complaint must “make

    clear exactly who is alleged to have done what to whom, to provide each individual with

    fair notice as to the basis of the claims against him or her. . . .“). Therefore, Claim 2 may

    proceed against Defendants Gilmore, Doe, Sheila, Jahn, and Johnston, but it is

    dismissed with respect to all other Defendants. Claim 10 may proceed with respect to

    Defendants White, Johnston, and Garcie, but it is dismissed with respect to all other

    Defendants.12

                  c.     Claim 4

           Defendants next seek dismissal of Claim 4, alleging a violation of the First

    Amendment right to religious freedom. (Doc. # 63, pp. 9-12; Doc. #18, p. 8). Plaintiff

    asserts that he was prohibited by Gilmore, Doe, AMH, Sheila, Jahn, Marlowe, Gursky,

    Johnston, Gonzales, and “Raemisch/Whites [sic] policies[,]” under threat of being sent

    to prison for life, “from going to his family’s Jewish ritual dinners and from going to

    Temple.” (Doc. # 19, p. 8). Plaintiff also avers that he was prohibited from doing any



    12
       Melnick also alleges that several non-defendants participated in the alleged constitutional
    violations. Because those individuals are not name as defendants in this case, the Court need
    not address the allegations against them.
                                                 20
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 21 of 34




    religious research at a library or online, going to religious stores, congregating with

    other faiths, or consuming alcohol on Purim and other Jewish holidays. Id. Defendants

    argue that this claim is based on “threadbare” allegations that “fall far short of stating

    plausible claims for relief,” and is therefore subject to dismissal. (Doc. # 63, p. 11). The

    Court disagrees.

           Accepting Melnick’s allegations as true, Melnick has averred that he was

    prohibited from going to Temple and doing other activities related to his religion, such as

    going to religious stores or doing religious-based research. Construing the allegations in

    the light most favorable to Melnick, and without the benefit of a substantive response

    from Defendants on this issue, it would appear that a primary effect of the parole

    conditions may be to inhibit Melnick’s free exercise of his religious beliefs. Further, a

    complete prohibition from allowing Melnick to go to Temple to practice his Jewish faith,

    as Melnick alleges, runs afoul of the Establishment Clause’s requirement that “a state

    actor cannot ‘force nor influence a person . . . to remain away from church against his

    will.” Janny, 2021 WL 3439009, at *8. Accordingly, Claim 4 will be allowed to proceed

    against Gilmore, Doe, Sheila, Jahn, Johnston, and Gonzales. However, to the extent

    that Plaintiff may be attempting to sue Defendants Raemisch or the Whites, Plaintiff has

    not described how Raemisch or the Whites are liable for his alleged injury. See Dodds

    v. Richardson, 614 F.3d 1185, 1199-1200 (10th Cir. 2010). Accordingly, Claim 4 is

    dismissed as to Raemisch and Joe and Susan White.




                                                 21
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 22 of 34




                  d.     Claim 5

           Defendants next seek dismissal of Claim 5. Claim 5 is a First Amendment familial

    association claim, but it incorporates averments made in Claims 2, 4, and 10 about

    Plaintiff being restricted from doing religious research and communication about his

    faith and being prohibited from going on social media, to parks, the capital building and

    other “classic avenues where freedom of speech” and ideas and information occur.

    (Doc. # 18, pp. 8-9). As those allegations were previously addressed above, the Court

    focuses on the familial association claim.

           Melnick avers that he was prohibited from having any contact with minors,

    including members of his own family, or going to any family or friend’s residences

    unless it was preapproved by Johnston, which allegedly did not happen because

    Melnick was told “those places won’t ever get approved.” (Doc. # 18, p. 8). According to

    Melnick, Johnston restricted Melnick from visiting family at their residences and

    Melnick’s family from coming over to Melnick’s residence. Id. at 8-9. However, Melnick

    also avers that family members “were finally approved” to come over to his residence.

    Melnick further asserts that he “was directed by DOC via the parole directives and

    verbal order by Johnston, Garcia, Jiminez . . ., with the signed (ATP) treatment

    contracts that he could not associate with or contact any minors[,]” including his little

    sister who was 17 years old and his baby nephew. Id. at 9. This “disrupted and

    restricted communications with his family.” Id.

           To state a claim for the deprivation of the right of familial association, a plaintiff

    must allege (1) that Defendants intended to deprive him of a protected relationship with


                                                  22
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 23 of 34




    his family, and (2) balancing this interest in the protected relationship against the state’s

    interests in protecting health and safety, Defendants either unduly burdened the

    plaintiff’s protected relationship or effected an “unwarranted intrusion” into that

    relationship. Thomas v. Kaven, 765 F.3d 1183, 1196 (10th Cir. 2014). This claim is

    actually grounded in the Fourteenth Amendment, not the First Amendment. Id.

           The Court first finds as to Melnick’s alleged inability to associate with adult family

    members and Melnick’s common law wife who are over 18 that Plaintiff has not stated a

    plausible claim. While Melnick states that Johnston “did everything she could to

    discourage the Plaintiff from establishing a support system with his family and friends”

    (Doc. #18, p. 9), Melnick acknowledges that he was “finally” allowed to have such family

    members over to his home. Id. Thus, Melnick’s own allegations demonstrate that he

    was allowed to have contact with his family members, and Melnick describes the

    process for approval of contact with these people. Id. at 8. Moreover, while Melnick

    claims that it was threatened that he could not live with his common law wife, id.,

    Melnick does not allege that this threat ever materialized. When Melnick’s protected

    relationship with his adult family members and wife is balanced against the state’s

    interests in protecting the public and rehabilitation, the Court finds that Melnick has not

    plausibly pled that Defendants either unduly burdened Melnick’s protected relationship

    or effected an “unwarranted intrusion” into that relationship. Thomas, 765 F.3d at 1196.

    Accordingly, this portion of Claim 5 is dismissed.

           Claim 5 is also dismissed to the extent it asserts a familial association claim

    related to other persons in Melnick’s family who are under the age of 18, including his


                                                 23
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 24 of 34




    sister and his nephew. (Doc. # 18, p. 9). Outside of the context of parent-child

    interactions, the right to familial association is “less well-defined.” United States v.

    White, 782 F.3d 1118, 1139 (10th Cir. 2015). In White, the Tenth Circuit addressed a

    challenge to a sex offender’s probation conditions that denied him contact with minor

    grandchildren and nieces without prior written permission. Id. The White court made

    clear that “[g]eneral restrictions on children do not involve a greater deprivation of liberty

    than reasonably necessary in an ordinary case where a defendant has committed a sex

    offense against children or other vulnerable victim.” Id. at 1138. Further, the court noted

    that “a special condition of supervised release may only infringe on the parental right to

    familial association if there are compelling circumstances,” but that other claims as to

    familial association are “entitled to less constitutional protection.” Id. at 1140. The Tenth

    Circuit remanded the case and stated that if the defendant wished to pursue the

    argument that he should not be precluded from a relationship with his grandchildren and

    nieces as a condition of supervised release, it would be his burden to demonstrate the

    nature of his relationship with them. Id. The district court was instructed that it was then

    free to “consider the degree to which that relationship resembles a parental one and

    impose conditions of release accordingly.” Id.

           Here, Melnick has not alleged any type of parental or custodial arrangement with

    his nephew or any other minors in his family, and does not describe his relationship with

    them. (Doc. # 18, p. 9). The conditions of parole related to Melnick’s association with

    them is thus entitled to less protection. Further, a sex offenders’ contact with children is

    generally not authorized absent a close familial relationship, White, 782 F.3d at 1138-


                                                  24
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 25 of 34




    40, and Plaintiff has not alleged any facts from which the Court can infer such a close

    familial relationship with the minors. Accordingly, the Court finds that Claim 5 must also

    be dismissed as to the alleged violation of familial association with minors in Melnick’s

    family. The prohibition on contact with minors furthers the legitimate interests of the

    state in rehabilitation and protecting the public from sex offenders, particularly,

    vulnerable minors who are more at risk. See Wirsching v. Colorado, 360 F. 3d 1191,

    1200- (10th Cir. 2004). Melnick has not plausibly pled allegations from which the Court

    can infer that such restrictions do not serve those interests. Accordingly, the Court finds

    that Melnick’s familial interest in associating with his nephew and other minors13 in his

    family is outweighed by the state’s interest in protecting health and safety.

           Based on the foregoing, Claim 5 is dismissed with prejudice as to the alleged

    violation of the right of familial association with Plaintiff’s adult family members, as it

    would appear that any amendment as to such claim would be futile. See Wilson v. Reid,

    781 F. App’x 789, 793 (10th Cir.2019) (holding that dismissal with prejudice of a pro se

    complaint is appropriate where amendment would be futile). However, as to the portion

    of the claim alleging a violation of the right of familial association with minors in

    Plaintiff’s family, the claim is dismissed without prejudice. See Gee, 627 F.3d at 1186.




    13
       Melnick also alleges that he was not allowed to contact his sister, who was “17 years old as of
    2017,” because she was a minor. (Doc. # 18, p. 9). However, by the time this lawsuit was filed
    in 2019, Melnick’s sister was no longer a minor, so any familial association claim related to his
    sister was moot when filed.
                                                   25
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 26 of 34




           2.     Other Claims

                  a.     Fourteenth Amendment

           In Claim 6, Melnick claims his due process rights under C.R.S. § 16-11.7-105

    were violated because he was denied the right to choose between two treatment

    providers for his sex offender treatment. Defendants argue that this claim must be

    dismissed because Plaintiff does not have any procedural due process right to the

    treatment options he asserts. (Doc. # 63, pp. 17-20). The Court disagrees.

           To establish a due process violation, Melnick must show that he has been

    deprived of a protected liberty interest. Boutwell v. Keating, 399 F.3d 1203, 1212 (10th

    Cir. 2005). In this case, Melnick alleges C.R.S. § 16-11.7-105 created a protected liberty

    interest in an offender’s right to choose a provider for his sex-offender treatment. (Doc.

    # 18, p. 10). This argument fails.

           Section 16-11.7-105(2) addresses sex offender treatment, and provides in

    pertinent part:

           [T]he supervising agency of each adult sex offender and juvenile who has
           committed a sexual offense shall provide the offender with a choice of two
           appropriate treatment provider agencies staffed by approved providers
           unless the supervising agency documents in the file that, based upon the
           nature of the program offered, the needs of the offender, or the proximity
           of the appropriate treatment provider agency, fewer than two such
           agencies can meet the specific needs of the offender, ensure the safety of
           the public, and provide the supervising agency with reasonable access to
           the treatment provider agency and the offender during the course of
           treatment.

    Id. (Emphasis added). This statute does not create a liberty interest in Melnick’s

    unfettered choice of a particular treatment provider, or even his choice between two

    treatment providers. Rather, the provision gives the “supervising agency” discretion to

                                                26
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 27 of 34




    determine which treatment providers are appropriate, and, as the circumstances permit,

    to allow an offender to choose from two acceptable options. However, the statute also

    gives the agency discretion to dictate to the offender which treatment programs it

    deems appropriate. When a statute vests discretion in a state agency to make decisions

    about a prisoner’s parole, no protected liberty interest arises. Boutwell, 399 F.3d at

    1213. Therefore, Melnick has failed to plead a plausible due process claim. Accordingly,

    Claim 6 is dismissed with prejudice. Wilson, 781 F. App’x at 793.

                   b.     Non-Delegable Duty Claim

           Defendants next argue that Claim 7 fails to state a plausible claim for relief. The

    Court agrees.

           Claim 7 alleges that Defendants violated the non-delegable duty doctrine by

    delegating supervision over aspects of Melnick’s parole to non-party treatment

    providers. (Doc. # 18, p. 1). This way, Melnick claims, “DOC keeps hands clean” while

    the treatment providers, as private entities, had free rein to violate Plaintiff’s

    constitutional rights. Id. This claim fails on its face.

           “[T]he State cannot by choosing to delegate its constitutional duties to the

    professional judgment of others, thereby avoid all liability flowing from the attempted

    fulfilment of those duties under Section 1983.” Estate of Walker, 343 F. Supp. 3d at

    1215-16. In the case at hand, however, Melnick has failed to assert plausible allegations

    to support his non-delegable duty claim. Melnick fails to explain what non-delegable

    duties were delegated, to whom they were delegated, by whom they were delegated, or

    how his constitutional rights were violated as a result of the delegation. See Robbins,


                                                   27
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 28 of 34




    519 F.3d at 1250 (holding that the plaintiff must “make clear exactly who is alleged to

    have done what to whom, to provide each individual with fair notice as to the basis of

    the claims against him or her, as distinguished from collective allegations . . . .”). He

    simply offers bare, unsupported conclusions. (See, e.g. Doc. # 18, p. 11 (“DOC would

    contract with treatment providers . . . and then have the treatment providers . . . violate

    Plaintiff’s constitutional rights.”)). These conclusory assertions do not satisfy the

    plausibility pleading standard. Therefore, Claim 7 is dismissed without prejudice. See

    Gee, 627 F.3d at 1186.

                  c.     Conspiracy Claim

           Defendants next argue that Claim 9 fails to state a viable conspiracy claim and is

    subject to dismissal. (Doc. # 63, pp. 21-22). The Court agrees.

           Claim 9 alleges that Defendants Johnston, Fanellis-Armentrout, Thistlewood, Joe

    White, Sheila, Gilmore, Jahn, and Susan White as well as Doe, Gilmore, Sheila, Jahn,

    and Gonzales, as state actors, conspired against Plaintiff to violate and revoke his

    parole by passing along “false information” at his parole revocation hearing and

    imposing allegedly unconstitutional parole conditions and policies. (Doc. # 18, p. 13).

    Plaintiff also alleges that Defendants “shared a common goal of depriving the Plaintiff of

    his constitutional right to freedom of speech, to access the courts, to associate with

    family,” and other alleged constitutional rights. Id.

           “To state a conspiracy claim under § 1983, a plaintiff must plead that he was

    deprived of a constitutional right as a result of a conspiracy comprised of or including

    conspirators acting under color of state law.” Leatherwood v. Rios, 705 F. App’x 735,


                                                  28
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 29 of 34




    739 (10th Cir. 2017). The “plaintiff must allege specific facts showing an agreement and

    concerted action amongst the defendants.” Id. (internal quotation marks and citation

    omitted).

           The Court finds that this claim fails because the allegations are too vague and

    conclusory to plausibly establish a conspiracy. For example, Plaintiff generally

    references emails and phone calls where several Defendants “passed along false

    information,” and that Defendants “shared a common goal of depriving” Plaintiff of

    constitutional rights, but does not provide any specific factual allegations to support

    these claims. Conclusory allegations of conspiracy are insufficient to state a plausible §

    1983 conspiracy claim. Leatherwood, 705 F. App’x at 739. Further, Plaintiff fails to

    plausibly allege who did what in connection with the conspiracy. Robbins, 519 F.3d at

    1249. He merely offers impermissible collective allegations, and fails to show an

    affirmative link between each Defendant and the alleged conspiracy. Stidham, 265 F.3d

    at 1156. Accordingly, Claim 9 is dismissed without prejudice. Gee, 627 F.3d at 1186.

                  d.        Equal Protection Claim as to Colo. House Bill 17-1326

           Defendants next seek dismissal of Claim 14, in which Plaintiff argues that the

    changes in Colo. House Bill 17-1326 to Colorado’s parole revocation statute, C.R.S. §

    17-2-103, violate the equal protection clause. The Court agrees that dismissal of this

    claim is appropriate.

           Plaintiff avers that, upon revocation of his parole, he received a longer sentence

    than other “similarly situated individuals who have non-violent status with low-medium

    risk.” (Doc. # 18 p. 19). Plaintiff provides no facts about how he was treated differently


                                                29
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 30 of 34




    from any particular person or persons who were similarly situated to him, but instead

    rests on conclusory allegations that “similarly situated individuals” were “receiving

    technical violations with a maximum of 90 days in DOC.” Id. These conclusory

    allegations are insufficient to state an equal protection claim. Courts routinely dismiss

    equal protection claims where, as here, a plaintiff makes only conclusory allegations

    without alleging facts that plausibly establish the similarly situated requirement. See,

    e.g., Brown v. Montoya, 662 F.3d 1152, 1173 (10th Cir. 2011) (holding inmate’s

    conclusory allegations that “he was treated differently from others who had been

    ‘convicted of crimes involving no sexual act, motive, or purpose’” failed to state equal

    protection claim where inmate did not allege facts about other similarly situated

    inmates); Requena, 893 F.3d at 1210 (holding inmates were not similarly situated where

    plaintiff’s request to use defendant’s phone to call his ill father was denied but other

    inmate was allowed to use the prison phone to call his pregnant wife).

           Further, Plaintiff asserts that he is not challenging his parole violation “since it

    has already been fully served,” but “wants to be similarly treated in the future to other

    individuals.” (Doc. # 8, p. 19). Thus, the claim is not ripe for review. “A claim is not ripe if

    it rests upon ‘contingent future events that may not occur as anticipated, or indeed may

    not occur at all.’” Texas v. United States, 523 U.S. 296, 300 (1998) (citation and internal

    quotation marks omitted); Rio Grande Silvery Minnow v. Keys, 333 F.3d 1109, 1120

    (10th Cir. 2003). The Tenth Circuit has made clear that it will not “speculate that [a

    parolee] will break the law or otherwise violate the conditions of their release

    agreement,” because such “speculation would undermine the presumption of innocence


                                                  30
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 31 of 34




    in our criminal justice system, and the rehabilitative focus of the parole system.”

    McAlpine v. Thompson, 187 F.3d 1213, 1218 (10th Cir. 1999). Accordingly, Claim 14 is

    dismissed without prejudice. Gee v. Pachecho, 627 F.3d at 1186.

                  e.     Claim Challenging Constitutionality of C.R.S. ' 18-1.3-1005

           Finally, Defendants argue that Claim 15 is subject to dismissal. The Court

    agrees.

           Claim 15 challenges the constitutionality of the SOLSA facially and as applied to

    Melnick. Id. at 24-25. SOLSA provides, in relevant part, that the parole board may

    require a person, as a condition of parole, to participate in the intensive supervision

    parole program” (“ISP”) if the person is convicted of certain specified crimes. C.R.S. §

    18-1.3-1005(1). The statute also requires that “sex offenders and any other persons in

    the [ISP] . . . receive the highest level of supervision” that is provided to parolees, and

    that “[t]he intensive supervision program may include, but is not limited to, severely

    restricted activities[.]” C.R.S. § 18-1.3-1005(2). Melnick argues that the phrase “may

    include, but is not limited to[,]” is vague and would allow the Parole Board to impose any

    conditions they want on Plaintiff, even something as extreme as chemical castration.

    (Doc. # 75, pp. 2, 9). This argument is rejected.

           First, Melnick has failed to plausibly allege that SOLSA is facially

    unconstitutional. The Supreme Court has held that facial challenges are disfavored and

    require the plaintiff to show “that no set of circumstances exists” in which the statute at

    issue would be valid. United States v. Salerno, 481 U.S. 739, 745 (1987). Melnick has

    failed to even come close to meeting this burden. The majority of the Complaint focuses


                                                 31
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 32 of 34




    on the statute’s application to Melnick, not its facial validity. (Doc. # 18, p. 20). When

    Melnick does fleetingly address the statute’s broader application, he largely relies on

    conclusory allegations and speculation. (See, e.g. Doc. # 18, p. 20 (“This statute takes

    away any form of due process”)). Such allegations do not satisfy the plausibility

    pleading standard.

           Melnick’s Complaint also fails to state an as-applied challenge to SOLSA.

    Melnick essentially alleges that his parole restrictions were enforced in an arbitrary way:

    some restrictions were strictly enforced, while others were largely ignored. (See Doc. #

    18, p. 20). But Melnick fails to explain how the alleged arbitrary enforcement relates to

    SOLSA. The statute makes clear that it is intended to “minimize the risk to the public to

    the greatest extent possible,” and its provisions appear tailored to meet that goal.

    C.R.S. § 18-1.3-1005(2). Melnick has not plausibly shown that the statute “is so

    standardless that it authorizes or encourages seriously discriminatory enforcement.”

    United States v. Williams, 553 U.S. 285, 304 (2008). Additionally, “’the mere fact that

    one can conceive of some impermissible applications of a statute is not sufficient to

    render it susceptible to an overbreadth challenge.’” Melnick, 487 F. Supp. 3d at 1058

    (citing Williams, 553 S. Ct. at 303).

           Based on the foregoing, the Parole Motion (Doc. # 63) is granted as to Claim 15,

    and that claim is dismissed without prejudice. Gee, 627 F.3d at 1186.

                                        IV. Conclusion

           For the reasons stated herein, the Parole Motion (Doc. # 63) and the Mathews

    Motion (Doc. # 122) are GRANTED IN PART AND DENIED IN PART as follows:


                                                 32
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 33 of 34




            IT IS ORDERED that Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE

    to the extent they seek declaratory relief, injunctive relief, or damages from state

    officials sued in their individual capacities.

            IT IS FURTHER ORDERED that Defendant Mathews is DISMISSED from the

    case.

            IT IS FURTHER ORDERED that Claims 1, 5, 9, 11, 13, 14, and 15 are

    DISMISSED WITHOUT PREJUDICE.

            IT IS FURTHER ORDERED that Claims 6 and 7 are DISMISSED WITH

    PREJUDICE.

            IT IS FURTHER ORDERED that Claim 4 is DISMISSED WITHOUT PREJUDICE

    to the extent it is asserted against Defendants Raemisch, Joe White, and Susan White.

            IT IS FURTHER ORDERED that Claim 10 is DISMISSED WITOUT PREJUDICE

    as to Defendants Raemisch, Gonzales, Gilmore, Doe, AMH, Sheila, and Jahn.

            The following claims remain:

       •    Claim 2 against Gilmore, Doe, Sheila, Jahn, and Johnston;

       •    Claim 4 against Gilmore, Doe, Sheila, Jahn, Johnston, and Gonzales;

       •    the remaining portion of Claim 10 that was not previously dismissed by Judge

            Babcock against Susan White, Johnston, and Garcia. (Doc. # 26).

    The Claims against the other Defendants, including Raemish, Geist, Fanellis-

    Armentrout, Joe White, Thistlewood, Phelps, Mathews, Kelsch, Waters, and AMH have

    been DISMISSED, and those defendants are to be removed from the caption.




                                                     33
Case 1:19-cv-00154-CMA-KLM Document 151 Filed 09/10/21 USDC Colorado Page 34 of 34




           IT IS FURTHER ORDERED that the AMH Motion (Doc. # 125) is DENIED AS

    MOOT because the Court has recommended dismissal of all claims asserted as to

    AMH.



           DATED: September 10, 2021            BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                           34
